Title: Thomas Jefferson to William Lee, 24 August 1816
From: Jefferson, Thomas
To: Lee, William


          
            Dear Sir
            Monticello Aug. 24. 16.
          
          Your letters of Dec. 20. 14. and May 11. 16. are yet to be acknoleged: and my thanks to be returned for the book which accompanied the former on the subject of Great Britain and America. that able exposition prepared the European mind for receiving truths more favorable to us, and subsequent events have furnished facts corroborating those views. I believe that America, & by  this time England also are more justly appreciated. some greatly enlightened minds in Europe are in science far beyond any thing we possess; but leaving them out of the account, (& they are but few) the mass of their people, within which term I include from the king to the
			 beggar, is returning to Gothic darkness while the mass of ours is advancing in the regions of light. during the paroxysm of Anglomany lately raging in Bordeaux you must have had a mortifying time. that rage cannot last. the English character is not of that cast which makes itself be loved.   I was just about publishing mr Garde’s letter when I  saw it in the newspapers that addressed to Dr Mitchell. his position in a populous city, and convenient to others, being so much more favorable than mine for the views of M. Garde, I rejoiced to see his letter in so good hands and surceased medling in it myself, my inland & rural situation affording me no facilities for promoting it’s  object. should you have occasion to write to mr Garde, I will thank you to throw in a line of explanation and to tender him my respects & best wishes for his success.
          Not doubting that after so long a residence in France your wishes are still there, I heartily sympathise with them and hope the circumstances are not very distant, which may render your return agreeable and useful. Accept my salutations and assurances of perfect esteem and respect.
          Th: Jefferson
        